Citation Nr: 0607843	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  00-14 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
a lumbar spine disability. 

2.  Entitlement to an evaluation in excess of 30 percent for 
a right shoulder disability.

3.  Entitlement to an evaluation in excess of 30 percent for 
a right foot disability.

4.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
January 1982.

This matter is on appeal t the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In January 2003, the Board undertook additional development 
on its own pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  This 
practice was invalidated in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), and in October 2003, the Board remanded the case to 
the RO for the additional development.  The case was recently 
returned to the Board.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the manifestations of the 
veteran's lumbar spine disability more nearly approximated 
severe limitation of motion or severe lumbosacral strain; 
from September 26, 2003, there is evidence of forward flexion 
to 85 degrees with pain setting in at 40 degrees and there is 
no evidence of ankylosis of the lumbar spine. 

2.  The veteran's right shoulder disability is manifested by 
arthritis of the acromioclavicular joint with limitation of 
motion of the dominant extremity that more nearly 
approximates mid way between the side and shoulder level; 
there is no atrophy or deformity.

3.  The manifestations of the veteran's unilateral pes planus 
with metatarsalgia and callus more nearly approximate 
pronounced unilateral pes planus.

4.  The manifestations of the veteran's left knee disability 
are arthritis with limitation of flexion no greater than to 
90 degrees and no additional functional impairment 
objectively demonstrated; there is no limitation of extension 
or recurrent subluxation or lateral instability.

5.  The veteran had the equivalency degree for a high school 
education and he last worked in 1996 as a cook; he pursued 
training in real estate appraisal through a VA vocational 
rehabilitation program.

6.  The veteran's service-connected disabilities alone, when 
evaluated in association with his educational attainment and 
occupational experience, have not rendered him unable to 
obtain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for a lumbar spine disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5292, 5295 (effective prior to 
September 26, 2003); Diagnostic Code 5237 (effective 
September 26, 2003).

2.  The criteria for an evaluation in excess of 30 percent 
for a right shoulder disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5201 (2005). 

3.  The criteria for an evaluation in excess of 30 percent 
for a right foot disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5276 (2005).

4.  The criteria for an evaluation in excess of 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260 (2005). 

5.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16, 
4.18, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159.  The 
VCAA requires that VA notify the claimant and the claimant's 
representative of any information and medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  VA must also advise a 
claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the claims for increase and entitlement to a TDIU, 
the March 2000 rating decision, May 2000 statement of the 
case, and the December 2001, March 2005, April 2005 and 
August 2005 supplemental statements of the case apprised the 
veteran of the information and evidence needed to 
substantiate his claims, the laws applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific evidence 
that was considered when the determinations were made.  In 
addition, in January 2004 and April 2004 letters, the veteran 
was informed of the provisions of the VCAA and was advised to 
identify any evidence in support of his claims that had not 
been obtained.  The Board issued additional duty to assist 
correspondence in February 2003 that further emphasized 
relevant evidence.

Collectively the correspondence advised him of the evidence 
he needed to submit to show that he was entitled to a rating 
increase for the disabilities at issue and entitlement to a 
TDIU.  The VCAA letters specifically informed him that VA 
would obtain pertinent federal records.  He was informed that 
VA would also make reasonable efforts to obtain any 
identified private medical evidence.  As such, the Board 
finds that the correspondence VA issued satisfied VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate his claims as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, VCAA notice in 
this case was not provided to the veteran prior to the 
initial AOJ adjudication in the claim for increase and 
entitlement to a TDIU and as a result the timing of the 
notice does not comply with the express requirements of the 
law as discussed in Pelegrini.  However that decision did not 
prevent the Board from finding that the timing defect was 
nothing more than harmless error and as such not prejudicial 
to the claimant.  As explained below the Board concludes that 
the applicable notice and duty to assist requirements have 
been substantially met in this case.

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claims.  The Board notes that the January 2004 
and April 2004 letters had a similar reference on page 2 that 
invited him to submit any information relevant to the claims, 
which is an acceptable statement of the fourth content 
element.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here the appellant had 
identified evidence that would support the claims and VA 
sought the development of the record to support an informed 
determination.  With respect to the content of the respective 
VCAA notices, all did contain language that invited the 
veteran to submit evidence he felt would support his claims 
and listed numerous examples of information sources, 
including lay evidence.  Thus the Board finds that the 
appellant did have actual notice of the obligation to submit 
all relevant evidence to VA.  In the context of the entire 
record, the content requirements for a VCAA notice have been 
amply satisfied by the above notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  
The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  The record does 
not identify any additional Government or private records 
which have not been obtained or for which reasonable 
procurement efforts have not been made.  The appellant 
identified medical reports for the record.  The veteran 
received several VA examinations and he did report for an 
examination in July 2005.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law, and no further actions pursuant 
to the VCAA need be undertaken on the appellant's behalf.  
Adjudication of the claims may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board concludes that the due 
process requirements concerning the veteran's appeal have 
been fulfilled in this case.  He has had ample opportunity to 
effectively participate in the development of his increased 
rating claims and the claim for a TDIU.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).


Analysis

Increased Ratings

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, in a claim for increase such as the 
veteran's, the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Powell v. 
West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 Vet. App. 
55 (1994).  The Board has a duty to acknowledge and consider 
all regulations that are potentially applicable.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Regarding the lumbar spine disability, the appeal is based on 
a March 2000 rating decision, and the veteran's claim 
requires a review of both versions of the rating criteria for 
the lumbar spine.  See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 
27, 2003). Where, as here, the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  DeSousa v Gober, 10 Vet. App. 461, 467 
(1997).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) 
("plain language of section 5110(g) prohibits a retroactive 
award prior to the effective date of the legislation"), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  See also VAOPGCPREC 
3-2000 and 7-2003.  Deleted in the revised criteria were 
comparative terms such as "mild" or "severe" that existed 
in the former criteria.  Added were objective and 
quantifiable criteria primarily limitation of motion 
specified in specific or combined degrees of motion for the 
spine permitted more consistent evaluation based on objective 
criteria.  However, the revised criteria cannot be applied 
earlier than their effective date, which in this case is in 
late September 2003 and would apply to only a brief portion 
of the appeal period.  As will be explained in the discussion 
that follows, the veteran receives a 40 percent evaluation 
which is the highest evaluation applicable to his disability 
under either version of the rating criteria in view of the 
consistently reported manifestations during the appeal 
period.  Therefore, although the newly published criteria for 
the spine offer substantive revision they are not seen as 
more favorable to the appellant than the rating provisions 
previously in effect and thus choosing between the versions 
is not a material consideration here.  Bernard v. Brown, 4 
Vet. App. 384 (1993), see also VAOPGCPREC 3-00.  

The Board observes that the veteran has not been diagnosed 
with intervertebral disc syndrome (IVDS) or ankylosis on VA 
examinations from March 1999 through July 2005 or 
contemporaneous clinical records, so the rating scheme for 
IVDS or ankylosis under either version of the criteria is not 
applicable.  There must be independent medical evidence to 
support the diagnosis before it could be substituted as an 
applicable alternative rating scheme for the spine.  See, 
e.g., Butts v. Brown 5 Vet. App. 532, 540 (1993) citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)(where 
RO and the Board had evaluated a claimant's condition under 
the wrong diagnostic code, the court selected the correct 
code and directed Board to evaluate condition under that 
code).  Shifting diagnostic codes may appear harmless but may 
create confusion as to the criteria employed in a disability 
evaluation and the extent of the service-connected pathology.  
See, e.g., Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  See also 38 C.F.R. §§ 4.2, 4.21.  

Under the former rating criteria, limitation of motion of the 
lumbar spine was rated as follows: severe, 40 percent, 
moderate, 20 percent, and slight, 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292.  The highest rating for 
lumbosacral strain was 40 percent for severe disability with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Diagnostic Code 5295.  There was no standardized 
range of motion for the lumbar spine included in the prior 
version of the rating schedule.  38 C.F.R. § 4.71 (2002). 

In any event the objective manifestations of his lumbar 
strain more nearly approximate the 40 percent evaluation 
under either limitation of motion or lumbosacral strain.  For 
example, on the March 1999 VA examination he could not heel 
or toe walk because of back pain and he had paravertebral 
muscle spasm.  The range of motion was appreciably limited 
with forward flexion 20 degrees, and extension, rotation and 
lateral bending each 10 degrees with pain on any type of 
motion.  Similarly, in November 1999 he manifested tenderness 
to palpation, some muscle spasm and range of motion generally 
limited to 30 degrees in all planes of motion.  A VA examiner 
in September 2000 noted the veteran's back was bothered by 
heavy work or repetitive bending or lifting and that he 
described flare-ups as  more stiffness.  The range of motion 
was forward flexion 60 degrees, and extension lateral bending 
and rotation were each 30 degree and all were all limited by 
pain.  A peripheral nerves examiner in December 2000 stated 
that the complained of low back pain was not a significant 
problem aside from tenderness to percussion and mild 
limitation of movement.  The examiner noted that 45 degrees 
of flexion, right rotation to 30 degrees and extension to 15 
degrees produced pain.  More recently the VA examiner in June 
2003 noted the complaints of difficulty with prolonged 
walking and painful motion.  The examiner reported no 
evidence of muscle spasm and the range of motion was forward 
flexion 85 degrees with pain setting in at 40 degrees, 
extension 15 degrees with pain, lateral flexion 25 degrees 
with pain at 15 degrees, and rotation 25 degrees with pain at 
20 degrees.  The examiner stated that the veteran had mild 
lumbar strain.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  
The diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on 
functional loss due to pain or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson v. Brown, 9 Vet. 
App. 7 (1997) and DeLuca, 8 Vet. App. at 206.  However, such 
consideration is not applicable where, as here, the veteran 
receives the maximum available evaluation for his disability 
manifestations.  

The rating schedule amendments effective September 26, 2003, 
instituted a general rating formula for evaluating diseases 
and injuries of the spine, including lumbosacral strain under 
Diagnostic Code 5237.  See 68 Fed. Reg. 51,454, 51,456-57 
(Aug. 27, 2003).  Under the new general rating formula, a 40 
percent evaluation is provided for limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  Note 
(2): (See also Plate V.) For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine it is 240 degrees.  

The VA clinical records early in 2004 show he was seen with 
complaints including low back pain and the records report 
full range of motion and forward flexion being accomplished 
to 80 degrees.  On reexamination in July 2005, range of 
motion was forward flexion 70 degrees, extension 10 degrees, 
lateral flexion 20 degrees on the left and 10 degrees on the 
right, and rotation 15 degrees on the left and 20 degrees on 
the right.  The examiner reported no incapacitating episodes.  
He had a normal gait, no muscle spasm or sensory deficit and 
5/5 muscle strength.  As stated previously, the veteran 
receives the highest evaluation for limitation of motion of 
the lumbar spine under the current version of the rating 
scheme and although persistent pain is acknowledged in the 
record, consideration of functional loss due to pain is not 
required when, as here, the current rating is the maximum 
disability rating available for under the pertinent 
Diagnostic Code.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997). 

Turning to the evaluation of the right shoulder disability, 
VA examiners in March 1999 and thereafter confirmed the 
veteran was right handed.  Considering potentially applicable 
rating schemes, the Board observes that ankylosis (Diagnostic 
Code 5200), impairment of the humerus (Diagnostic Code 5202) 
or impairment of the clavicle or scapula (Diagnostic Code 
5203) is not reported.  Under Diagnostic Code 5201 a 40 
percent evaluation may be assigned for limitation of major 
arm motion to 25 degrees from the side, a 30 percent 
evaluation may be assigned for limitation of motion midway 
between the side and shoulder level, and a 20 percent 
evaluation is provided for limitation of motion of the arm at 
shoulder level.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement. The anatomical 
position is considered as 0°, with two major exceptions: (a) 
Shoulder rotation-arm abducted to 90°, elbow flexed to 90° 
with the position of the forearm reflecting the midpoint 0° 
between internal and external rotation of the shoulder; and 
(b) supination and pronation-the arm next to the body, elbow 
flexed to 90°, and the forearm in midposition 0° between 
supination and pronation.  Standardized joint motion of the 
shoulder: 0 to 180 degrees abduction and forward elevation 
(flexion) and 0 to 90 degrees for internal and external 
rotation.  38 C.F.R. § 4.71, Plate I.  

Applying the probative evidence from several comprehensive VA 
examinations and contemporaneous VA clinical reports to the 
applicable rating schedule criteria leads the Board to 
conclude that a higher evaluation is not warranted.  The 
symptoms, overall, appear to reflect no more than the 
corresponding percentage evaluation under Diagnostic Code 
5201 of 30 percent would contemplate.  For example, the 
veteran consistently reports complaints of aching, pain and 
stiffness, and difficulty with overhead type use.  The VA 
examiner in July 1999 found no swelling, deformity or 
atrophy, although abduction and flexion were limited to only 
45 degrees secondary to pain (but passively to 90 degrees).  
Active internal and external rotation was also limited to 45 
degrees (but passively to 75 degrees) with resisted pain.  He 
showed good strength and no weakness, although he reported 
generalized tenderness, soreness and pain.  However, on 
reexamination in November 1999, active abduction and flexion 
were 90 degrees, but passively to 180 degrees.  Internal and 
external rotation was accomplished to 90 degrees.  There was 
slight crepitation and some tenderness, but no atrophy or 
instability.  There was radiology evidence of minimal 
degenerative changes of the right acromioclavicular joint.

A VA examiner in September 2000 noted the veteran had 
crepitation and pain on motion that showed abduction and 
flexion 90 degrees, internal and external rotation 75 
degrees, with no change passively.  The veteran had excellent 
rotator muscle strength.  Then, a VA peripheral nerves 
examiner in December 200 stated the veteran had 0 degrees of 
shoulder elevation and difficulty putting the right hand 
behind his back.  However, on reexamination in June 2003, the 
examiner reported the veteran denied functional impairment 
during flare-ups, that he described as consisting of spasm of 
variable duration.  The active/passive ranges of motion were 
abduction 170/180 degrees, forward flexion 180/180 degrees, 
external rotation 80/90 degrees, and internal rotation 90/90 
degrees.  The examiner reported 5/5 muscle strength.  The 
examiner noted that the veteran complained of pain at 90 
degrees abduction and internal rotation, at 140 degrees of 
forward flexion, and at 90 degrees of external rotation and 
that he guarded the passive range of motion.  The examiner 
reported no deltoid atrophy and no impingement sign.  The 
examiner stated the veteran had mild rotator cuff tendinitis 
with no appreciable loss of function of the shoulder and 
characterized the functional loss insignificant.

VA clinical records dated in 2004 show the veteran evaluated 
for right shoulder complaints with abduction to 80 degrees 
and 5/5 strength reported in June 2004.  Examiners in July 
2004 reported full range of motion and some limitation at the 
end range of abduction.  In August 2004 an examiner reported 
150 degrees of flexion and abduction with pain at the end 
range of abduction, 80 degrees of internal and external 
rotation with pain.  He had 4/5 muscle strength and 
tenderness to palpation at the right acromioclavicular joint.  
However, on reexamination in July 2005 the range of motion 
was 0-180 degrees for abduction and forward flexion, 0-90 
degrees for external rotation and 0-80 degrees for internal 
rotation.  He complained of pain at the terminal limits of 
motion.  The examiner reported rotator cuff strength was 5/5 
and that the veteran's complaints of pain and tenderness were 
subjective.  The examiner noted no fatigue, weakness, lack of 
endurance or incoordination and stated it would require 
speculation to determine such factors caused additional 
functional loss.

The rating scheme applied does not require a mechanical 
application of the schedular criteria.  Here, applying the 
rating schedule liberally results in a 30 percent evaluation.  
The recent VA examinations confirm that rating is more nearly 
approximated on the basis of limited motion and functional 
impairment which overall has been consistently at shoulder 
level or above and overall motion is limited to mid way 
between the shoulder and side at its greatest extent.  The 
more recent VA examinations did assess impairment from the 
standpoint of 38 C.F.R. § 4.40 and 4.45 criteria but 
considered any opinion speculative.  In essence, the 30 
percent level is more nearly approximated when the rating 
criteria are liberally applied as intended.  See 38 C.F.R. 
§§ 3.103, 4.6.  

The evidence of probative value supports a conclusion that 
the veteran's impairment from the standpoint of shoulder 
disability is more in line with the level of impairment a 30 
percent rating would contemplate.  The objective findings on 
recent examinations that were several years apart show a 
remarkable consistency in the description of manifestations.  
The veteran's appreciation of his symptomatology and extent 
of symptoms do not compare favorably against the record and 
do not appear to correspond to the information recorded in 
comprehensive evaluations.  The Board will take note of the 
fact that the veteran does not wear a brace for the shoulder, 
that pain is marginally objectively confirmed through minimal 
limitation of function at this time.  The level of disability 
does appear to have been more than adequately accounted for 
in the current evaluation, particularly when consideration is 
given to 38 C.F.R. § 4.40 and 4.45.  The benefit of the doubt 
is inapplicable where as here the evidence is not in 
approximate balance as to the degree of severity.  

Regarding the veteran's right foot disability which is rated 
as pes planus with metatarsalgia and callus, the Board noted 
in its August 1998 decision granting a 30 percent evaluation 
that the 30 percent evaluation for unilateral pes planus in 
essence subsumed the rating for metatarsalgia.  The Board 
notes at this point that 
the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  There do not appear to be 
separate and distinct manifestations that could be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  Pain on manipulation of the feet is a 
manifestation in evaluating pes planus.  Furthermore the 
manifestations for the right foot reported on examinations in 
November 1999 included metatarsal tenderness on the right 
foot.  In September 2000 he manifested pain and soreness of 
the plantar surface and he had mild pronation of the forefoot 
with ambulation.  In June 2003 he had full motor function, an 
antalgic limp and he was unsteady rising on his toes.  
Although the examiner considered the pes planus mild and 
compounded by plantar wart, the record overall shows a 
disability more nearly approximating pronounced unilateral 
pes planus.  The 30 percent evaluation he receives is the 
highest rating available in the rating scheme for unilateral 
pes planus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Concerning the evaluation of the veteran's left knee 
disability, separate ratings under Diagnostic Code 5257 
(other impairment of the knee) and arthritis which is rated 
based on limitation of motion (Diagnostic Code 5260 leg, 
limitation of flexion and Diagnostic Code 5261 leg, 
limitation of extension), may be assigned for disability of 
the same joint.  VAOPGCPRECS 23-97, 9-98.  In this case 
there is no medical evidence of lateral instability or 
recurrent subluxation of the left knee to warrant the 
application of Diagnostic Code 5257.  Separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion) and 
Diagnostic Code 5261 (leg, limitation of extension), both 
currently codified under 38 C.F.R. § 4.71a, may be assigned 
for disability of the same joint.  VAOPGCPREC 9-04.  However 
thus option is not supported in this case where the available 
the record does not show any limitation of extension on the 
several comprehensive examinations from March 1999 to July 
2005 or elsewhere in the record.  Furthermore, the record 
does not contain evidence of ankylosis of the left knee to 
warrant consideration of the rating scheme for ankylosis 
under Diagnostic Code 5256, or a disability of the tibia and 
fibula to support consideration of the left knee disability 
rating under Diagnostic Code 5262.  The veteran does not 
demonstrate dislocated semilunar cartilage to warrant 
consideration of that rating scheme.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

Overall, the VA examinations directed to the left knee during 
this claim do not show a progression in the limitation of 
flexion.  For example, the March 1999 VA examination showed 
flexion was limited to 100 degrees and there was no swelling, 
although the knee was tender to palpation over the anterior 
aspect of the joint and there was pain with movement.  
However, on reexamination in November 1999, active flexion 
was to 90 degrees, but passively it was accomplished to 140 
degrees with pain throughout the range of motion.  There was 
no swelling, effusion or crepitation.  Then in September 2000 
he again manifested flexion to 140 degrees and there was no 
effusion or crepitation.  He could ambulate without aid and 
he could heel and toe walk and squat.  The X-ray was read as 
showing early degenerative arthritic changes.  

The VA examiner in December 2000 reported no evidence of 
internal derangement by testing, which reportedly did not 
produce pain.  Thereafter, a VA examiner in June 2003 
reported the veteran's complaints of occasional swelling and 
giving out of the knee and that he denied weakness and 
locking.  Again, knee flexion was to 140 degrees and 
quadriceps strength was 5/5.  The examiner reported no 
complaint of pain with range of motion and stated further 
that any additional limitation of motion from pain could not 
be determined objectively.  There was mild tenderness to 
palpation of the patellar tendon and guarding with passive 
range of motion testing.  The examiner stated there was no 
atrophy, effusion or crepitus.  The examiner stated there was 
no appreciable loss of function to the knee joint from mild 
patellar tendinitis.   A VA clinical record entry in mid 2004 
reported the left knee had full range of motion, no pain or 
crepitation and no effusion or swelling.  A VA examiner in 
July 2005 reported tenderness, and the range of motion for 
the left knee was 0-135 degrees with pain at terminal limits 
of motion, 5/5 quadriceps strength, and a normal gait. 

Thus, the demonstrated limitation of flexion to 90 degrees at 
worst does not approximate the level that would support a 10 
percent evaluation (leg flexion limited to 45 degrees) and 
the current rating is the benefit of arthritis with a 
noncompensable limitation of motion.  Full range of motion in 
the knee is from 0 degrees extension to 140 degrees flexion.  
See 38 C.F.R. § 4.71, Plate II.  Limitation of flexion of the 
leg to 60 degrees warrants a 0 percent rating which was 
applicable since examinations show much greater flexion being 
attained consistently and more often that not full flexion 
being demonstrated.  As noted previously, with arthritis a 10 
percent evaluation is provided under section 4.59.  A 20 
percent rating is appropriate where flexion is limited to 30 
degrees.  In a claim for increase, the current findings being 
adequate and relevant are given precedence, but they support 
no more than a 10 percent evaluation for limitation of 
flexion for the entire rating period.  Overall, there does 
appear to be a paucity of objective findings to support any 
appreciable impairment of the knee even when additional 
functional loss from pain is considered.  Furthermore, the 
Board observes that in May 2004 the veteran reported he was 
marching in a parade and asked for a cane.  At that time he 
stated that he did not need it for stairs.  Viewing this 
record liberally, the Board concludes there is not a 
legitimate question of which of two available ratings is more 
nearly approximated.  38 C.F.R. § 4.7.

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the conditions of the left knee, 
right shoulder, the right foot or the lumbar spine has 
required, for example, frequent hospitalization or have been 
shown to markedly interfere with employment so as to render 
impractical the application of the regular schedular 
standards.  The percentage evaluations recognize a 
substantial impairment of the left knee, the right shoulder, 
the right foot and the lumbar spine and the functional 
impairment in the workplace has been noted in VA records 
which show substantial treatment for substance abuse and 
other psychiatric disorder which are not service-connected.  
Accordingly, an extraschedular evaluation is not warranted. 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996)(When evaluating an increased rating claim, it is 
well established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.), see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired). 


TDIU

Regarding entitlement to a TDIU, the Board recognizes the 
established policy of VA to accord veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities a TDIU.  38 C.F.R. § 
4.16.  However, before a finding of total disability is 
appropriate there must be impairment of mind or body, which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a)(1), 4.15.  

Employment is that "which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."   Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a).  
Generally, "unemployability" is synonymous with inability to 
secure and follow a substantially gainful occupation.  
VAOPGCPREC 75-91.

The schedular threshold where less than total disability 
exists requires one service-connected disability ratable at 
60 percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and the combined rating must be 70 percent or more.  
38 C.F.R. § 4.16(a).  A TDIU presupposes that the rating for 
the service-connected condition is less than 100%, and only 
asks for TDIU because of subjective factors that the 
objective rating does not consider.  Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, the Board cannot overlook the level of 
education he completed, his professional training and 
employment history.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  Here the veteran does meet the threshold 
for schedular consideration since the service-connected 
disability rating is 80 percent combined for his lumbar spine 
disability rated 40 percent, right shoulder disability and 
pes planus each rated 30 percent, and the left knee 
disability rated 10 percent.  

In November 1999, a VA spine examiner stated the would have 
trouble doing physical labor type jobs due to the 
multiplicity of problems and a general medical examiner 
reported the veteran last worked in the mid 1990's as a cook.  
However, another VA examiner noted in March 1999 that the 
veteran had been incarcerated until late in 1998.  He 
reported on his TDIU application that he had the equivalent 
of a high school diploma (a GED), that he had been in a 
vocational rehabilitation program, and that he became to 
disabled to work in January 1996 as a cook.  He also reported 
work as a baker.  He was in a VA vocational rehabilitation 
program in 1999 for real estate appraisal and the records 
show the program was interrupted the next year on account of 
attendance issues.  VA hospitalized him in July 2000 for 
substance abuse and he informed a clinician he had a job and 
was in school.  A VA examiner in December 2000 noted the 
veteran was training to be an appraiser and attended one day 
a week training session.  In addition he apparently was 
placed in discontinued training status after he had received 
advanced training payments late in 2001 and did not respond 
to an inquiry about his training status late in 2002.  

A VA examiner in June 2003 opined that the service-connected 
conditions individually or collectively were not of the 
degree to prevent gainful employment but that occupations of 
a sedentary nature would be preferred with the veteran's foot 
condition.  In addition, VA hospitalized him from May to July 
2004 for multiple substance abuse.  Although VA clinicians 
wrote in July 2004 and March 2005 regarding the veteran's 
psychiatric treatment program and that his physical and 
psychiatric disabilities presented no meaningful work related 
capacity at the time, these statements did not conclude that 
he was unemployable solely on account of service connected 
disabilities.  For example, the statements submitted in March 
2005 noted the veteran would have difficulty with physically 
demanding work or work that required him to stay in one 
position.  The clinicians also noted the effects of the 
psychiatric disorder which is not service-connected.  Thus 
these statements do not contradict the previous opinions to 
the extent that they agree the veteran would be limited to 
sedentary work on account of his service connected 
disabilities.  Obviously, the recent opinions do not discount 
the effects of the nonservice connected psychiatric disorder 
in the veteran's inability to work.  Furthermore, he 
participated in a vocational rehabilitation program that was 
deemed feasible for an individual with the extent of his 
service-connected disabilities.  This is an additional factor 
that weighs substantially against unemployability solely on 
account of service connected disabilities.

Thus, the determinative evidence as discussed herein supports 
the proposition that he is not unemployable solely due to his 
service-connected disabilities.  Viewed objectively, it 
preponderates against the claim.  The weight of the evidence 
shows the unemployability, if present, is more likely the 
result of nonservice-connected disabilities.  See, for 
example, Gleicher v. Derwinski, 2 Vet. App. 26, 28 (1991).  

After review of the record, the Board is unable to find that 
the veteran's service-connected disabilities alone render him 
unable to secure or maintain substantially gainful 
employment.  His service-connected disability and its impact 
on his employability was discussed in recent VA medical 
examinations which the Board finds is not entitled to 
substantial probative weight against the claim for a TDIU.  
Unlike the recent medical statements, the opinions previously 
offered regarding unemployability appear to have been based 
upon a consideration of the pertinent record of the service 
connected disabilities and are entitled to substantial weight 
in view of the thoroughness of the evaluation and it 
explanation for its conclusions.  Struck v. Brown, 9 Vet. 
App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  As with any piece of evidence, the credibility and 
weight to be attached to these opinions is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board notes that the veteran is not service 
connected for psychiatric disability and the record also 
shows treatment for multiple substance abuse.  The Board has 
not ignored the VA treatment team statements regarding 
employability, but has explained the reasons for not 
accepting its conclusions as determinative in this case.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (citing 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991)).  The 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for a 
TDIU.  See Gilbert, supra. 

ORDER

Entitlement to an evaluation in excess of 40 percent for a 
lumbar spine disability is denied. 

Entitlement to an evaluation in excess of 30 percent for a 
right shoulder disability is denied.

Entitlement to an evaluation in excess of 30 percent for a 
right foot disability is denied.

Entitlement to an evaluation in excess of 10 percent for a 
left knee disability is denied.

Entitlement to a TDIU is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


